DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the preliminary amended claims filed on March 15, 2019.  Claims 2, 3, 5-8, 10, 12, 13, 15, 17 and 18 have been amended.  Claims 19-31, 33 and 35 have been canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-18 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aubiant, US 2004/0126038 A1.
Regarding claim 1, Aubiant discloses a capture device (100 in fig. 1A) having a processor (108) coupled to a memory (112), an input device and a communication module (110), the memory storing instructions, which when executed by the processor, configure the capture device to:
receive media data (¶ 0011, 0034);
receive beacon data from a target device (204-207 in fig. 2) proximate to the capture device when the media data is received, the beacon data received at the communication module of the capture device wirelessly from the target device (¶ 0034-0035, 0040-0042);
obtain descriptive information from the beacon data or using the beacon data where the descriptive information describes a content item (¶ 0034-0035); and
associate the descriptive information with the media data as metadata (¶ 0034-0035, 0054-0056).

Regarding claim 2, Aubiant discloses that the capture device is configured to obtain the descriptive information from the target device or another external communication device in accordance with the beacon data (¶ 0035 and 0051; fig. 6A, items 602 and 604).

Regarding claim 3, Aubiant discloses that the capture device is configured to


present the media data and the at least one representation on a display of the capture device (¶ 0038); and
receive as input a selection of at least one of the at least one representation (¶ 0051);
and
wherein the corresponding descriptive information of each selected representation is associated with the media data as metadata in response to the selection (¶ 0051).

Regarding claim 4, Aubiant discloses that responsive to the selection of the representation (¶ 0038 and 0051):
request the corresponding descriptive information for the representation as selected from the target device or another external communication device, and receive the descriptive information (¶ 0038 and 0050-0051).

Regarding claim 5, Aubiant discloses that the media data is image data captured by an image input device of the capture device (¶ 0011 and 0034).

Regarding claim 6, Aubiant discloses that the content item is visually depicted in the media data (¶ 0038 and 0051).

Regarding claim 7, Aubiant discloses that the descriptive information is an image of the content item in the image data (¶ 0015 and 0019).

Regarding claim 8, Aubiant discloses that the capture device is further configured to: transmit the media data and associated metadata to a third party server-based content sharing platform to be shared thereon (¶ 0034).

Regarding claim 10, Aubiant discloses that the capture device is configured to receive respective beacon data from respective target devices proximate to the capture device when the media data is received, the respective beacon data received at the communication module of the capture device wirelessly from the respective target devices (¶ 0040);
obtain respective descriptive information from at least some of the respective beacon data or using at least some of the respective beacon data where the respective descriptive information describes a respective content item (¶ 0040); and
associate the respective descriptive information as obtained with the media data as metadata. (¶ 0040).

Regarding claim 11, Aubiant discloses that the capture device is further configured to: receive respective representations where each representation corresponds to descriptive information describing each respective content item (¶ 0034-0035 and 0038);

receive as input a selection of at least one of the representations (¶ 0051); and
wherein the corresponding descriptive information is associated with the media data as metadata in response to the selection (¶ 0051).

Regarding claim 12, Aubiant discloses that each respective target device comprises a beacon transmitting the respective beacon signal comprising the respective beacon data (¶ 0034-0035); 
wherein each target device is associated with one or more content items and wherein the capture device comprises a camera (Fig. 1A) to receive the media data (content) as image data captured by the camera where the image data includes data for at least some of the content items associated with each target device (¶ 0038 and 0051).

Regarding claim 13, Aubiant discloses that a particular target device is associated with one or more particular content items in a profile stored at another external communication device (server 208), each content item having respective descriptive information (¶ 0034-0035); 
wherein the other external communication device communicates the respective descriptive information to the particular target device or the capture device (¶ 0035); and 


Regarding claim 14, Aubiant discloses that the capture device is configured to request a representation associated with the particular target device from the other external communication device using the beacon data, the representation comprising a textual or visual identifier for a user of the particular target device (¶ 0034-0035).

Regarding claim 15, Aubiant discloses that the profile comprises a sharable portion for sharing information with capture devices, the sharable portion comprising representations for specific content items, each having associated descriptive information and wherein the capture device is configured to obtain the associated descriptive information upon receiving the media data and using the beacon data (¶ 0034-0035).

Regarding claim 16, claim 16 is directed to a computer-implemented method for the operations already recited in claim 1.  Therefore, limitations for rejecting claim 1 apply here.  Furthermore, the invention is Aubiant is directed to a computer-implemented method as taught in ¶ 0072.

Regarding claim 17, limitations of claim 17 have been discussed and analyzed in the rejection of claim 2.

Regarding claim 18, limitations of claim 18 have been discussed and analyzed in the rejection of claim 3.

Regarding claim 32, Aubiant discloses a computing device (100 in fig. 1A) having a processor (108) coupled to a memory (112), an input device and a communication module (110 and 204), the memory storing instructions, which when executed by the processor (¶ 0072), configure the computing device to:
access a profile (in server 208) comprising a plurality of representations of content items, each representation of the plurality of representations having metadata providing descriptive information of a corresponding content item (¶ 0034-0035);
transfer at least one of the plurality of representations to a sharable portion of the profile, the sharable portion of the profile accessible by a capture device (100) over a network (¶ 0034-0035, ¶ 0050-0051); and
transmit a wireless signal by the communication module (204) for receipt by the capture device (through communication device 110), the wireless signal comprising instructions for the capture device to access the sharable portion of the profile and retrieve the descriptive information of each corresponding content item of the at least one representation transferred to the sharable portion of the profile (¶ 0034-0035 and 0051).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Aubiant, US 2004/0126038 A1 in view of Leliberte, US 2016/0359987 A1.
Regarding claim 9, Aubiant fails to teach that that the capture device is further configured to: increment a compensation value associated with a number of views of the media data and associated metadata, the number of views received from the third party server-based content sharing platform.
However, Leliberte discloses the concept of sharing user content in a manner that an increment is made with respect to a particular content when accessed so that the owners of the user content get compensated for the number of views by other users through other content providers (¶ 0040-0041 and 0067).
Thus, after considering the teaching of Leliberte, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application 

Regarding claim 34, Aubiant discloses a computing device (100 in fig. 1A) having a processor (108) coupled to a memory (112) and coupled to an input device (110 and 204), the memory storing instructions, which when executed by the processor (¶ 0072), configure the computing device to:
identify media data having content to be rendered, the media data having associated metadata (¶ 0034-0035), the tag associated with descriptive information of the content of media data (¶ 0034-0035);
render the media data to an audience (displaying the content; see ¶ 0038);
retrieve the descriptive information (¶ 0034-0035, 0051); and
transmit the descriptive information to at least one device over a wireless network such that the descriptive information is presented by the device for viewing (¶ 0034-0035, 0051).
Aubiant fails to teach that the metadata comprises at least one tag linked to a time code of play in the media data; that that upon reaching the time code of play in the media data, detect the tag linked to the time code of play; and that the descriptive information is associated with the tag.
Leliberte discloses the concept of having content data including a tag linked to a time of play for a particular media; that upon reaching the time code of play in the media data, detect the tag linked to the time code of play; and retrieving information associated to the tag (Note that Leliberte teaches having data associated to a particular date or season (holiday) and initiate a sponsorship campaign for the holidays and set to post, via authorized user-specific accounts, a seasonal video to be viewed by the direct and indirect contacts of those sponsored users via these authorized accounts (¶ 0128; see also 0138).  Leliberte also discloses that the user can set content to be posted in a time-shifted manner so that the content would appear at a delayed time (¶ 0137)).
Thus, after considering the teaching of Leliberte, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application, to provide the metadata with at least one tag linked to a time code of play in the media data, upon reaching the time code of play in the media data, detect the tag linked to the time code of play and to have the descriptive information associated with the tag.  The motivation to so would have been to allow the content to be more visible to the user, thus resulting in higher compensation to the content creator as suggested in Leliberte (¶ 0128).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
January 13, 2022